       Case 2:17-cv-02651-GMN-EJY Document 37 Filed 01/25/19 Page 1 of 3




 1   Marc J. Randazza, (NV Bar No. 12265)
     Ronald D. Green (NV Bar No. 7360)
 2   Alex J. Shepard, (NV Bar No. 13582)
     RANDAZZA LEGAL GROUP, PLLC
 3   2764 Lake Sahara Drive, Suite 109
     Las Vegas, NV 89117
 4   Telephone: 702-420-2001
     ecf@randazza.com
 5
     Attorneys for Defendants,
 6   Stephen Fairfax and MTechnology
 7
                                 UNITED STATES DISTRICT COURT
 8                                   DISTRICT OF NEVADA

 9   SWITCH, LTD.,                                    Case No. 2:17-cv-02651-GMN-VCF
10   a Nevada limited liability company,
                 Plaintiff,                           STIPULATION AND (PROPOSED)
11                                                    ORDER TO STAY PROCEEDINGS
           vs.
12
     STEPHEN FAIRFAX; MTECHNOLOGY;
13   DOES 1 through 10; and ROE ENTITITIES
14   11 through 20, inclusive,

15                 Defendants.
16
17         IT IS HEREBY STIPULATED and agreed by and between Plaintiff, Switch, Ltd.
18   ("PLAINTIFF") and Defendants Stephen Fairfax and MTechnology (“DEFENDANTS”)
19   by and through their respective undersigned counsel as follows:
20               1. The aforesaid parties are currently engaged in good-faith
21   settlement negotiations.
22               2. Further, the parties are currently in the process of engaging in
23   informal discovery to attempt to resolve this lawsuit, have chosen an e-discovery
24   provider for the purposes of engaging in informal discovery, and are currently in
25   final negotiations regarding the parameters of informal discovery.
26
27
                                                -1-
28                       Stipulation and (Proposed Order) to Stay Proceedings
                                        2:17-cv-02651-GMN-VCF
       Case 2:17-cv-02651-GMN-EJY Document 37 Filed 01/25/19 Page 2 of 3




 1             3. In the meantime, to facilitate informal discovery and potential
 2   settlement and to minimize attorneys’ fees and other legal expenses, the parties
 3   believe that the present civil action should be stayed, including a stay on
 4   subsequent deadlines.
 5             4. Therefore, the parties agree that the Court may enter the following
 6   order and request that the Court do so accordingly:
 7                   a. Except as otherwise provided below, this action shall be
 8   stayed for a period of 120 days from the date this stipulation is filed with the Court,
 9   or Friday, May 24, 2019;
10                   b. The stay shall immediately terminate at midnight on Friday,
11   May 24, 2019; and
12                   c. The parties stipulate that nothing in this delay shall be deemed
13   to prejudice either party.
14         IT IS SO STIPULATED.
15         Dated this 25th day of January 2019.
16
     RANDAZZA LEGAL GROUP, PLLC                    WEIDE & MILLER, LTD.
17   /s/Ronald D. Green                            /s/ Christopher Austin
18   Marc J. Randazza, NV Bar # 12265              F. Christopher Austin, Esq.
     Ronald D. Green, NV Bar # 7360                10655 Park Run Drive, Suite 100
19   Alex J. Shepard, NV Bar # 13582               Las Vegas, Nevada 89144
     RANDAZZA LEGAL GROUP, PLLC                    <caustin@weidemiller.com>
20
     <ecf@randazza.com>
21   2764 Lake Sahara Drive, Suite 109             Attorney for Plaintiff,
     Las Vegas, NV 89117                           Switch, Ltd
22
     Attorneys for Defendants,
23   Stephen Fairfax and MTechnology
24
25
26
27
                                               -2-
28                      Stipulation and (Proposed Order) to Stay Proceedings
                                       2:17-cv-02651-GMN-VCF
       Case 2:17-cv-02651-GMN-EJY Document 37 Filed 01/25/19 Page 3 of 3




 1                                         ORDER

 2   IT IS SO ORDERED.

 3
 4
 5                                             UNITED STATES DISTRICT JUDGE
 6
                                               DATED:
 7
 8
 9
10
11
12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
                                                -3-
28                       Stipulation and (Proposed Order) to Stay Proceedings
                                        2:17-cv-02651-GMN-VCF
